CONTINUING UNCONDITIONAL GUARANTY

 

WHEREAS, United ExpressLine, Inc. ("Borrower") has entered into a Loan and
Security Agreement dated as of July 19, 2005 (as amended, amended and restated
or otherwise modified from time to time, the "Loan Agreement") with LaSalle
Business Credit, LLC ("Lender") pursuant to which Lender has made or may, in its
sole discretion, from time to time hereafter, make loans and advances to or
extend other financial accommodations to Borrower;

 

WHEREAS, the undersigned is desirous of having Lender extend and/or continue the
extension of credit to Borrower and Lender has required that Guarantor (as
hereinafter defined) execute and deliver this Guaranty to Lender as a condition
to the extension and continuation of credit by Lender; and

 

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lender is necessary and desirable to the conduct and operation of the business
of Borrower and will inure to the personal and financial benefit of Guarantor;

 

NOW, THEREFORE, for value received and in consideration of any loan, advance, or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to Borrower by Lender (including, without limitation, the
Loans as defined in, and made or to be made by Lender to Borrower pursuant to,
the Loan Agreement), the undersigned, and each of them, if there be more than
one, (collectively, the "Guarantor") unconditionally guaranties (i) the full and
prompt payment when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of all of the
indebtedness, liabilities and obligations of every kind and nature of Borrower
to Lender or any parent, affiliate or subsidiary of Lender (the term "Lender" as
used hereafter shall include such parents, affiliates and subsidiaries),
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, joint or several, now or hereafter existing, or due or to become
due, and howsoever owned, held or acquired by Lender, whether through discount,
overdraft, purchase, direct loan or as collateral or otherwise, including
without limitation all obligations and liabilities of Borrower to Lender under
the Loan Agreement and (ii) the prompt, full and faithful discharge by Borrower
of each and every term, condition, agreement, representation and warranty now or
hereafter made by Borrower to Lender (all such indebtedness, liabilities and
obligations being hereinafter referred to as the "Borrower's Liabilities").
Guarantor further agrees to pay all costs and expenses, including, without
limitation, all

 

 

- 1 -

 

 

court costs and reasonable attorneys' and paralegals' fees paid or incurred by
Lender in endeavoring to collect all or any part of Borrower's Liabilities from,
or in prosecuting any action against, Guarantor or any other guarantor of all or
any part of Borrower's Liabilities. All amounts payable by Guarantor under this
Guaranty shall be payable upon demand by Lender.

 

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any liens and security interests granted by Guarantor to
secure this Guaranty, not constitute a "Fraudulent Conveyance" (as defined
below). Consequently, Guarantor agrees that if the Guaranty, or any liens or
security interests securing this Guaranty, would, but for the application of
this sentence, constitute a Fraudulent Conveyance, this Guaranty and each such
lien and security interest shall be valid and enforceable only to the maximum
extent that would not cause this Guaranty or such lien or security interest to
constitute a Fraudulent Conveyance, and this Guaranty shall automatically be
deemed to have been amended accordingly at all relevant times. For purposes
hereof, "Fraudulent Conveyance" means a fraudulent conveyance under Section 548
of the "Bankruptcy Code" (as hereinafter defined) or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

Guarantor hereby agrees that, except as hereinafter provided, its obligations
under this Guaranty shall be unconditional, irrespective of (i) the validity or
enforceability of Borrower's Liabilities or any part thereof, or of any
promissory note or other document evidencing all or any part of Borrower's
Liabilities, (ii) the absence of any attempt to collect Borrower's Liabilities
from Borrower or any other guarantor or other action to enforce the same, (iii)
the waiver or consent by Lender with respect to any provision of any instrument
evidencing Borrower's Liabilities, or any part thereof, or any other agreement
heretofore, now or hereafter executed by Borrower and delivered to Lender, (iv)
failure by Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for
Borrower's Liabilities, (v) the institution of any proceeding under Chapter 11
of Title 11 of the United States Code (11 U.S.C. §101 et seq.), as amended (the
"Bankruptcy Code"), or any similar proceeding, by or against Borrower, or
Lender's election in any such proceeding of the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by Borrower as debtor-in-possession, under Section 364 of the
Bankruptcy Code, (vii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Lender's claim(s) for repayment of Borrower's
Liabilities, or (viii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.

 

 

 

- 2 -

 

 

 

Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership or bankruptcy of Borrower,
protest or notice with respect to Borrower's Liabilities and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete performance of the obligations and liabilities contained herein. Upon
any default by Borrower as provided in any instrument or document evidencing all
or any part of Borrower's Liabilities, including without limitation the Loan
Agreement, Lender may, at its sole election, proceed directly and at once,
without notice, against Guarantor to collect and recover the full amount or any
portion of Borrower's Liabilities, without first proceeding against Borrower, or
any other person, firm, or corporation, or against any security or collateral
for Borrower's Liabilities.

 

Lender is hereby authorized, without notice or demand and without affecting the
liability of Guarantor hereunder, to at any time and from time to time (i)
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, Borrower's Liabilities or otherwise modify, amend or change
the terms of any promissory note or other agreement, document or instrument now
or hereafter executed by Borrower and delivered to Lender; (ii) accept partial
payments on Borrower's Liabilities; (iii) take and hold security or collateral
for the payment of Borrower's Liabilities guaranteed hereby, or for the payment
of this Guaranty, or for the payment of any other guaranties of Borrower's
Liabilities or other liabilities of Borrower, and exchange, enforce, waive and
release any such security or collateral; (iv) apply such security or collateral
and direct the order or manner of sale thereof as in its sole discretion it may
determine; and (v) settle, release, compromise, collect or otherwise liquidate
Borrower's Liabilities and any security or collateral therefor in any manner,
without affecting or impairing the obligations of Guarantor hereunder. Lender
shall have the exclusive right to determine the time and manner of application
of any payments or credits, whether received from Borrower or any other source,
and such determination shall be binding on Guarantor. All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
Borrower's Liabilities as Lender shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.

 

To secure the payment and performance of Guarantor's obligations and liabilities
contained herein, Guarantor grants to Lender a security interest in all property
of Guarantor delivered concurrently herewith or which is now, or at any time
hereafter in transit to, or in the possession, custody or control of Lender or
any affiliate of Lender, and all proceeds of all such property. Guarantor agrees
that Lender shall have the rights and

 

 

- 3 -

 

 

remedies of a secured party under the Uniform Commercial Code of Illinois, as
now existing or hereafter amended, with respect to all of the aforesaid
property, including without limitation thereof, the right to sell or otherwise
dispose of any or all of such property and apply the proceeds of such sale to
the payment of Borrower's Liabilities. In addition, at any time after maturity
of Borrower's Liabilities by reason of acceleration or otherwise, Lender may, in
its sole discretion, without notice to Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of Borrower's Liabilities (i) any indebtedness due or
to become due from Lender to Guarantor, and (ii) any moneys, credits or other
property belonging to Guarantor, at any time held by or coming into the
possession of Lender whether for deposit or otherwise.

 

Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and/or other
guarantors of any instrument or document evidencing all or any part of
Borrower's Liabilities and of all other circumstances bearing upon the risk of
nonpayment of Borrower's Liabilities or any part thereof that diligent inquiry
would reveal and Guarantor hereby agrees that Lender shall have no duty to
advise Guarantor of information known to Lender regarding such condition or any
such circumstances or to undertake any investigation not a part of its regular
business routine. If Lender, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any Guarantor, Lender shall
be under no obligation to update any such information or to provide any such
information to Guarantor on any subsequent occasion.

 

Guarantor consents and agrees that Lender shall be under no obligation to
marshal any assets in favor of Guarantor or against or in payment of any or all
of Borrower's Liabilities. Guarantor further agrees that, to the extent that
Borrower makes a payment or payments to Lender, or Lender receives any proceeds
of collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to Borrower, its estate, trustee, receiver or any other
party, including, without limitation, Guarantor, under any bankruptcy law, state
or federal law, common law or equitable theory, then to the extent of such
payment or repayment, Borrower's Liabilities or the part thereof which has been
paid, reduced or satisfied by such amount, and Guarantor's obligations hereunder
with respect to such portion of Borrower's Liabilities, shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred.

 

 

Guarantor agrees that any and all claims of Guarantor against

 

 

- 4 -

 

 

Borrower, any endorser or any other guarantor of all or any part of Borrower's
Liabilities, or against any of Borrower's properties, whether arising by reason
of any payment by Guarantor to Lender pursuant to the provisions hereof, or
otherwise, shall be subordinate and subject in right of payment to the prior
payment, in full, of all of Borrower's Liabilities.

 

Lender may, without notice to anyone, sell or assign Borrower's Liabilities or
any part thereof, or grant participations therein, and in any such event each
and every immediate or remote assignee or holder of, or participant in, all or
any of Borrower's Liabilities shall have the right to enforce this Guaranty, by
suit or otherwise for the benefit of such assignee, holder, or participant, as
fully as if herein by name specifically given such right, but Lender shall have
an unimpaired right, prior and superior to that of any such assignee, holder or
participant, to enforce this Guaranty for the benefit of Lender, as to any part
of Borrower's Liabilities retained by Lender.

 

This Guaranty shall be binding upon Guarantor and upon the successors (including
without limitation, any receiver, trustee or debtor in possession of or for
Guarantor) of Guarantor and shall inure to the benefit of Lender and its
successors and assigns. If there is more than one signatory hereto, all
references to Guarantor herein shall include each and every Guarantor and each
and every obligation of Guarantor hereunder shall be the joint and several
obligation of each Guarantor. Each Guarantor that is a corporation, a limited
liability company or a partnership hereby represents and warrants that it has
all necessary corporate, limited liability or partnership authority, as the case
may be, to execute and deliver this Guaranty and to perform its obligations
hereunder.

 

This Guaranty shall continue in full force and effect, and Lender shall be
entitled to make loans and advances and extend financial accommodations to
Borrower on the faith hereof until such time as Lender has, in writing, notified
Guarantor that all of Borrower's Liabilities have been paid in full and
discharged and the Loan Agreement has been terminated or until Lender has
actually received written notice from any Guarantor of the discontinuance of
this Guaranty as to that Guarantor, or written notice of the death, incompetency
or dissolution of any Guarantor. In case of any discontinuance by, or death,
incompetency or dissolution of, any Guarantor (collectively, a "Termination
Event"), this Guaranty and the obligations of such Guarantor and his or its
heirs, legal representatives, successors or assigns, as the case may be, shall
remain in full force and effect with respect to all of Borrower's Liabilities
incurred prior to the receipt by Lender of written notice of the Termination
Event. The occurrence of a Termination Event with respect to one Guarantor shall
not affect or impair the obligations of any other Guarantor hereunder.

 

 

 

- 5 -

 

 

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

 

THIS GUARANTY SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE
OF ILLINOIS.

 

Guarantor irrevocably agrees that, subject to Lender's sole and absolute
election, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT
OF OR FROM OR RELATED TO THIS GUARANTY SHALL BE LITIGATED IN COURTS HAVING SITUS
WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS. GUARANTOR HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN
SAID CITY AND STATE. Guarantor hereby irrevocably appoints and designates the
Secretary of State of Illinois, whose address is Springfield, Illinois (or any
other person having and maintaining a place of business in such state whom
Guarantor may from time to time hereafter designate upon ten (10) days written
notice to Lender and who Lender has agreed in its sole discretion in writing is
satisfactory and who has executed an agreement in form and substance
satisfactory to Lender agreeing to act as such attorney and agent), as
Guarantor's true and lawful attorney and duly authorized agent for acceptance of
service of legal process. Guarantor agrees that service of such process upon
such person shall constitute personal service of such process upon Guarantor.
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF
ANY LITIGATION BROUGHT AGAINST GUARANTOR BY LENDER IN ACCORDANCE WITH THIS
PARAGRAPH.

 

GUARANTOR HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS GUARANTY.

 

If there is attached to this Guaranty a Rider A - Special Provisions, such Rider
is by this reference incorporated into and made a part of this Guaranty.

 

 

 

- 6 -

 

 

                       IN WITNESS WHEREOF, this Guaranty has been duly executed
by the undersigned as of this 19TH day of July, 2005.

 

                

OBSIDIAN ENTERPRISES, INC.

 

By  /s/ Timothy Durham

--------------------------------------------------------------------------------

Its  CEO

--------------------------------------------------------------------------------


By  /s/ Terry Whitesell

--------------------------------------------------------------------------------

Its  President

--------------------------------------------------------------------------------

 

Address:

111 Monument Circle

Suite 4800

Indianapolis, Indiana 46204

 

 

 

 

- 7 -

 

 



RIDER A - SPECIAL PROVISIONS

 

This Rider A - Special Provisions is attached to and made a part of that certain
Continuing Unconditional Guaranty (the "Guaranty") of even date herewith
executed by Obsidian Enterprises, Inc. ("Guarantor") in favor of LaSalle
Business Credit, LLC ("Lender").

 

1.   Notwithstanding anything to the contrary contained in the Guaranty, no
payment made by or for the account of Guarantor including, without limitation,
(i) a payment made by Guarantor in respect of Borrower's Liabilities or (ii) a
payment made by any other person under any other guaranty, shall entitle the
Guarantor by subrogation or otherwise, to any payment from Borrower or from or
out of any property of Borrower and Guarantor shall not exercise any right or
remedy against Borrower or any property of Borrower by reason of any performance
by Guarantor under the Guaranty.

 

OBSIDIAN ENTERPRISES, INC.

 

By  /s/ Timothy Durham

--------------------------------------------------------------------------------

Its  CEO

--------------------------------------------------------------------------------


By  /s/ Terry Whitesell

--------------------------------------------------------------------------------

Its  President

--------------------------------------------------------------------------------

 

Address:

111 Monument Circle

Suite 4800

Indianapolis, Indiana 46204

 

 

 

 

- 8 -

 

 

ACKNOWLEDGMENT OF SIGNATURES

 

STATE OF INDIANA

}

 

} SS

COUNTY OF MARION

}

 

I, Elizabeth McClure, a Notary Public in and for the state and county aforesaid,
so hereby certify that before me this day personally appeared Obsidian
Enterprises, Inc. known to me to be the CEO and the President of the corporation
that executed the foregoing Agreement, and acknowledged to me that he executed
and delivered the foregoing consent as his free and voluntary act, for the uses
set forth therein.

 

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this 14 day of
July, 2005.

 

                

/s/  Elizabeth McClure

--------------------------------------------------------------------------------

Notary Public
My Commissions Expires:  11-29-07

 

 

 

 

 

 

 

 

 

 

 

 

- 9 -

 